UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6192


LORENZO DESHON STEPHENS,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Bruce H. Hendricks, District Judge. (0:16-cv-00149-BHH)


Submitted: September 27, 2017                                     Decided: October 4, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Lorenzo Deshon Stephens, Appellant Pro Se. Marshall Prince, II, Assistant United States
Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lorenzo Deshon Stephens seeks to appeal the district court’s order adopting in

part the magistrate judge’s report, granting the Defendant’s motion to dismiss, and

dismissing Stephens’ complaint without prejudice. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The district court identified deficiencies in two of

Stephens’ claims that Stephens may be able to remedy by filing an amended complaint.

Specifically, the district court dismissed Stephens’ breach of confidentiality claim for

failure to allege that the person committing the wrongful act was a physician, and

dismissed the negligence claim for failure to plead facts substantiating Stephens’ alleged

damages. Because Stephens might be able to cure these defects by filing an amendment

to the complaint, we conclude that the order Stephens seeks to appeal is neither a final

order nor an appealable interlocutory order. See Goode v. Cent. Va. Legal Aid Soc’y,

Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). Accordingly, we dismiss the appeal

for lack of jurisdiction and remand the case to the district court with instructions to allow

Stephens to amend his complaint. Goode, 807 F.3d at 630. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                           DISMISSED AND REMANDED

                                             2